LAND, J.
Defendants were indicted in one ■count for selling or permitting to be sold in their licensed saloon intoxicating liquors to women, and in another count for selling or permitting the sale of intoxicating liquors for consumption on the premises to both whites and negroes.
The defendants were tried and found guilty ■on the first count, and .not guilty on the second count. Each of the defendants was sentenced to pay a fine of $50 and the costs of ■court, and in default of payment of the fine to imprisonment in the parish jail for 30 days.
Defendants have appealed, and the state has moved to dismiss the appeal on the .ground of want of jurisdiction in the Supreme Court.
As the fine imposed does not exceed $300, •or the alternative imprisonment exceed 6 months, this court has no jurisdiction of the •case. Const. 1898, art. 85. The mere raising ■of a constitutional question in a criminal case does not vest jurisdiction in the Supreme Court. Id.
It is therefore ordered that this appeal be ■dismissed.